Appellant's motion is concerned alone with what he urges was an error in our original opinion in the treatment of bill of exception No. 6 relative to certain remarks of the State's attorney in his opening address to the jury, the contention being that such remarks were a comment upon the appellant's failure to testify in the trial hereof.
We think the matter has been fully and fairly discussed in the original opinion, and to the reasoning therein set forth we still adhere. So believing, the motion is overruled.